1




FIFTH AMENDING AGREEMENT
THIS AGREEMENT dated as of June 8, 2018.
AMONG:
CANADIAN PACIFIC RAILWAY COMPANY (the "Borrower") as Borrower,
and
CANADIAN PACIFIC RAILWAY LIMITED (the "Covenantor"), as Covenantor
OF THE FIRST PART
and
ROYAL BANK OF CANADA, a Canadian chartered bank, as administrative agent of the
Lenders (hereinafter referred to as the "Agent"),
OF THE SECOND PART
and
EACH PERSON NAMED ON THE SIGNATURE PAGES HEREOF in their capacity as a Lender
(hereinafter collectively referred to as the "Lenders" and individually, a
"Lender"),
OF THE THIRD PART
WHEREAS the parties hereto and the Withdrawing Lender entered into the Credit
Agreement;
AND WHEREAS the Withdrawing Lender is concurrently herewith withdrawing as a
Lender under the Credit Agreement and the parties hereto have agreed to amend
and supplement certain provisions of the Credit Agreement as set out herein;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:
1.INTERPRETATION
1.1    In this Agreement and the recitals hereto, unless something in the
subject matter or context is inconsistent therewith:
"Agreement" means this fifth amending agreement, as amended, modified,
supplemented or restated from time to time;
"Amended Credit Agreement" means the Credit Agreement as amended and
supplemented by this Agreement, and as the same may be further amended,
modified, supplemented or restated from time to time;
"Credit Agreement" means the credit agreement dated as of September 26, 2014, as
amended by a first amending agreement dated as of June 15, 2015, a second
amending agreement dated September 17, 2015, a third amending agreement dated as
of June 28, 2016 and a fourth amending agreement dated as of June 23, 2017,
among the Borrower, the Covenantor, the Agent and the Lenders;
"Effective Date" means the date on which all of the conditions precedent in
Section 4.1 of this Agreement have been satisfied or waived by the Lenders; and
"Withdrawing Lender" means National Bank of Canada.
1.2    Capitalized terms used herein without express definition shall have the
same meanings herein as are ascribed thereto in the Credit Agreement.
1.3    The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms "this Agreement",
"hereof", "hereunder" and similar expressions refer to this Agreement and not to
any particular Section or other portion hereof and include any agreements
supplemental hereto. Unless expressly indicated otherwise, all references to
"Section" or "Sections" are intended to refer to a Section or Sections of the
Credit Agreement.
2.    AMENDMENTS TO CREDIT AGREEMENT
2.1    Effective as of the Effective Date, the 1+1 Facility and, for lack of
doubt, the 1+1 Commitment of each 1+1 Lender, is hereby terminated and cancelled
and the Credit Agreement shall thereafter be read, construed and interpreted in
all respects to give effect to such termination and cancellation, all as if such
1+1 Facility and 1+1 Commitments had not existed and were not included in the
Credit Agreement.
2.2    Effective as of the Effective Date, each of the 5 Year Lenders agree that
the definition "5 Year Maturity Date" in the Credit Agreement is amended by
replacing the reference therein to "June 28, 2022" with "June 28, 2023".
2.3    Effective as of the Effective Date, each of the Lenders agrees the Credit
Agreement is amended by:
(a)
allocating the 5 Year Commitment of the Withdrawing Lender to certain 5 Year
Lenders such that the 5 Year Commitment of each 5 Year Lender is as set out in
Exhibit "A" attached hereto;

(b)
increasing the Swingline Commitment to U.S.$100,000,000 with Bank of Montreal
being added as a 5 Year Swingline Lender having a Swingline Commitment of
U.S.$50,000,000. The definition of 5 Year Swingline Lender and all provisions of
the Credit Agreement related to the 5 Year Swingline Facility shall be read,
construed and interpreted in all respects to give effect to the fact there are
two 5 Year Swingline Lenders each having a Swingline Commitment and that
Swingline Advances may be requested from time to time by the Borrowers from
either or both 5 Year Swingline Lenders, as applicable;

(c)
increasing the 5 Year Fronting Documentary Credit Commitment of Bank of Montreal
to U.S.$110,000,000;

(d)
for certainty, replacing Schedule 1 to the Credit Agreement with Exhibit "A"
attached hereto;

(e)
amending Section 2.2(d)(ii) to provide that the Commitment in respect of the 5
Year Facility may be increased, in the aggregate, by not more than
U.S.$1,000,000,000;

(f)
amending the definition of Capitalized Lease Obligation to add the following at
the end of such definition:

", provided that any such leases which would have been characterized as
operating leases in accordance with GAAP as at December 31, 2017 and whether
entered into before or after December 31, 2017, will continue to be
characterized as operating leases notwithstanding any changes to GAAP and the
obligations thereunder shall not be capitalized for purposes hereof.";
(g)
amending of the definition of Operating Leases to delete the same in its
entirety and replace it with the following:

""Operating Leases" means leases for which the obligations thereunder are not
classified as Capitalized Lease Obligations under GAAP (subject to the proviso
in the definition of Capitalized Lease Obligations).";
(h)
amending Section 2.12 to add the following as Section 2.12(f):

"(f)
Each of the Borrowers and the Covenantor:

(i)
acknowledges and confirms that: (A) this Agreement, including Sections 2.12 and
11.15 hereof and the constituent definitions herein and under the other Credit
Documents relating to interest and other amounts payable hereunder and
thereunder, satisfies the requirements of section 4 of the Interest Act (Canada)
to the extent that section 4 of the Interest Act (Canada) applies to the
expression, statement or calculation of any rate of interest or other rate per
annum hereunder or under any other Credit Document; and (B) they are each able
to calculate the yearly rate or percentage of interest payable under any Credit
Document based on the methodology set out herein and under the other Credit
Documents, including Sections 2.12 and 11.15 and the constituent definitions
herein and under the other Credit Documents relating to interest and other
amounts payable hereunder and thereunder; and

(ii)
irrevocably agrees not to, and agrees to cause each of its Designated
Subsidiaries not to, plead or assert, whether by way of defence or otherwise, in
any proceeding relating to the Credit Documents, that the interest payable under
the Credit Documents and the calculation thereof has not been adequately
disclosed to the Borrowers, the Covenantor or any Designated Subsidiary, whether
pursuant to section 4 of the Interest Act (Canada) or any other applicable law
or legal principle." and

(i)
amending Section 7.1 to add the following as Section 7.1(n):

"(n)    Interest Act (Canada).
(i)
This Agreement, including Sections 2.12 and 11.15 hereof and the constituent
definitions herein and under the other Credit Documents relating to interest and
other amounts payable hereunder and thereunder, satisfies the requirements of
section 4 of the Interest Act (Canada) to the extent that section 4 of the
Interest Act (Canada) applies to the expression, statement or calculation of any
rate of interest or other rate per annum hereunder or under any other Credit
Document; and

(ii)
the Covenantor, each Borrower and each Designated Subsidiary are each able to
calculate the yearly rate or percentage of interest payable under any Credit
Document based on the methodology set out herein and under the other Credit
Documents, including Sections 2.12 and 11.15 hereof and the constituent
definitions herein and under the other Credit Documents relating to interest and
other amounts payable hereunder and thereunder."

3.    REPRESENTATIONS AND WARRANTIES
3.1    The Covenantor hereby represents and warrants to and in favour of the
Agent and the Lenders that as of the Effective Date:
(a)
there exists no Default or Event of Default; and

(b)
the representations and warranties contained in Section 7.1 of the Credit
Agreement (other than any representations and warranties which expressly speak
of an earlier date, and with this Agreement being a Credit Document and
references to the Credit Agreement being deemed to be references to the Amended
Credit Agreement) are true and correct.

4.    CONDITIONS PRECEDENT TO EFFECTIVENESS
4.1    This Agreement shall be effective on the date each of the following
conditions precedent are satisfied (or waived by the Lenders hereunder):
(a)
the Borrower shall deliver or cause to be delivered to the Agent an executed
copy of this Agreement for each Lender;

(b)
the Agent has received a withdrawal letter from the Withdrawing Lender in a form
satisfactory to the Agent and the Borrower (each acting reasonably); and

(c)
each Lender shall have been paid all fees as have been agreed to with the
Borrower in respect of this Agreement.

5.    CONFIRMATION OF CREDIT AGREEMENT AND OTHER DOCUMENTS
The Credit Agreement and the other Credit Documents to which the Covenantor and
the Borrower is a party and all covenants, terms and provisions thereof, except
as expressly amended and supplemented by this Agreement, shall be and continue
to be in full force and effect. The Credit Agreement as amended hereby is hereby
ratified and confirmed and shall from and after the date hereof continue in full
force and effect. This Agreement shall, for all purposes, be considered to be a
Credit Document. The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents.
6.    FURTHER ASSURANCES
The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as are required in order to effect
the full intent of and fully perform and carry out the terms of this Agreement.
7.    COUNTERPARTS
This Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Agreement by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
8.    GOVERNING LAW
The parties agree that this Agreement shall be governed by and construed in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein, without prejudice to or limitation of any other rights or
remedies available under the laws of any jurisdiction where property or assets
of the Borrower or the Covenantor may be found.
[signature pages follow]


IN WITNESS WHEREOF the parties hereto have executed this Agreement.


 
CANADIAN PACIFIC RAILWAY COMPANY, as Borrower




Per: /s/ Pramod Bhatia   
Name: Pramod Bhatia
Title: Treasurer
 
 
 
 
 
 
 
CANADIAN PACIFIC RAILWAY LIMITED, as Covenantor




Per: /s/ Pramod Bhatia   
Name: Pramod Bhatia
Title: Treasurer



 
THE ADMINISTRATIVE AGENT


ROYAL BANK OF CANADA




Per: /s/ Susan Khokher    
   Susan Khokher
          Authorized Signatory
   







THE LENDERS






ROYAL BANK OF CANADA




Per: /s/ Tim VandeGriend   
   Tim VandeGriend
   Authorized Signatory


 
 









 
BARCLAYS BANK PLC




Per: /s/ Craig Malloy   
   Craig Malloy
           Director
   
   
 
 









 
MORGAN STANLEY BANK, N.A.




Per: /s/ Michael King   
   Michael King
           Authorized Signatory


   
   
 
 









 
MUFG BANK, LTD., CANADA BRANCH




Per: /s/ Catherine Siu    
   Catherine Siu
           Director




   
   
 
 









 
CITIBANK, N.A., Canadian Branch




Per: /s/ Brian Delaney   
   Brian Delaney
           Authorized Signatory


      
 
 









 
BANK OF AMERICA, N.A., CANADA BRANCH




Per: /s/ Marc Ahlers   
   Marc Ahlers
           Director
 
 









 
BANK OF MONTREAL




Per: /s/ Jeff Cowan    
   Jeff Cowan
           Vice President


Per: /s/ Carol McDonald    
   Carol McDonald
           Managing Director


 
 









 
THE BANK OF NOVA SCOTIA




Per: /s/ Michael Linder    
   Michael Linder
           Director


Per: /s/ Jonathan Leach    
   Jonathan Leach
           Associate
   
 
 









 
CANADIAN IMPERIAL BANK OF COMMERCE




Per: /s/ Emma Johnson    
   Emma Johnson
           Director


Per: /s/ Stephen Redding    
   Stephen Redding
           Managing Director
   
 
 









 
WELLS FARGO BANK, N.A., CANADIAN BRANCH




Per: /s/ Marc-Philippe Piché   
   Marc-Philippe Piché
           Regional Vice President




 
 









 
HSBC BANK CANADA




Per: /s/ Jason Lang    
   Jason Lang
           Director, Global Banking


Per: /s/ Adam Lamb   
   Adam Lamb
           VP, Banking


 
 







 
ATB FINANCIAL




Per: /s/ Maximiliano Herrera    
   Maximiliano Herrera
           Director


Per: /s/ Christopher Hamel    
   Christopher Hamel
           Associate Director
   
 
 







 
SUMITOMO MITSUI BANKING CORPORATION, CANADA BRANCH




Per: /s/ Steve Nishimura   
   Steve Nishimura
           Authorized Signatory


   


 
 





 
FÉDÉRATION DES CAISSES DESJARDINS DU QUÉBEC




Per: /s/ Oliver Sumugod   
   Oliver Sumugod
            Director


Per: /s/ Matt van Remmen   
   Matt van Remmen
           Managing Director


 
 







 
EXPORT DEVELOPMENT CANADA




Per: /s/ Andrés Navarro   
   Andrés Navarro
           Senior Associate


Per: /s/ Richard Leong    
   Richard Leong
           Senior Financing Manager


 
 








Exhibit "A"

--------------------------------------------------------------------------------

Schedule 1
COMMITMENTS
5 Year Facility
(all amounts in U.S. $)
Lender
5 Year Commitment
5 Year Fronting Documentary Commitment
5 Year Swingline Commitment
Royal Bank of Canada
$82,500,000
$110,000,000
$50,000,000
Barclays Bank plc
$82,500,000
 
 
Morgan Stanley Bank, N.A.
$32,500,000
 
 
MUFG Bank, Ltd., Canada Branch
$50,000,000
 
 
Citibank, N.A., Canadian Branch
$82,500,000
 
 
Bank of America, N.A., Canada Branch
$82,500,000
 
 
Bank of Montreal
$82,500,000
$110,000,000
$50,000,000
The Bank of Nova Scotia
$82,500,000
$40,000,000
 
Canadian Imperial Bank of Commerce
$82,500,000
$40,000,000
 
Wells Fargo Bank N.A., Canadian Branch
$82,500,000
 
 
HSBC Bank Canada
$82,500,000
 
 
Fédération des caisses Desjardins du Québec
$43,750,000
 
 
Export Development Canada
$43,750,000
 
 
ATB Financial
$43,750,000
$30,000,000
 
Sumitomo Mitsui Banking Corporation, Canada Branch
$43,750,000
 
 
 
_________________
________________
_______________
 
U.S. $1,000,000,000
U.S. $330,000,000
U.S. $100,000,000







9095993.5